Citation Nr: 1107251	
Decision Date: 02/23/11    Archive Date: 03/04/11

DOCKET NO.  09-35 261	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Entitlement to service connection for depression, claimed as 
secondary to a service-connected bilateral hearing loss 
disability.

2.  Entitlement to a disability rating greater than 50 percent 
prior to January 1, 2011, and greater than 30 percent from 
January 1, 2011, for a service-connected bilateral hearing loss 
disability.  


REPRESENTATION

Veteran represented by:	John S. Berry, Esq.


ATTORNEY FOR THE BOARD

V. Chiappetta, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1954 to February 
1956.

This matter is before the Board of Veterans' Appeals (the Board) 
on appeal of April and November 2009 rating decisions issued by 
the Department of Veterans Affairs (VA) Regional Office (RO) in 
Lincoln, Nebraska.  

Procedural history

In December 1998, the RO awarded the Veteran service connection 
for a bilateral hearing loss disability; a noncompensable 
disability rating was assigned, effective August 5, 1997.  The RO 
increased this rating to 30 percent, effective December 29, 1998; 
to 40 percent, effective August 14, 2000; and to 50 percent 
effective April 27, 2005.  In January 2009, the Veteran filed a 
claim of entitlement to an increased disability rating greater 
than 50 percent for his service-connected bilateral hearing loss 
disability.

In the above-referenced April 2009 rating decision, the RO denied 
the Veteran's increased rating claim.  The Veteran disagreed with 
this decision, and perfected an appeal as to that issue.  During 
the pendency of the appeal, the RO reduced the Veteran's 
disability rating from 50 to 30 percent, effective January 1, 
2011.         See the September 2010 RO rating decision.  As 
such, in adjudicating the Veteran's increased rating claim, the 
Board will also address the propriety of this reduction.

In the above-referenced November 2009 rating decision, the RO 
also denied the Veteran's service-connection claim for 
depression, claimed as secondary to his service-connected 
bilateral hearing loss disability.  The Veteran disagreed, and 
perfected an appeal as to that issue as well.  The issues have 
been merged for the sake of economy.

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The Veteran's increased rating claim for his service-connected 
bilateral hearing loss disability is addressed in the REMAND 
portion of the decision below and is REMANDED to the Department 
of Veterans Affairs Regional Office.


FINDING OF FACT

The competent evidence of record is in equipoise as to whether 
the Veteran has a current depressive disorder that is related to 
his service-connected bilateral hearing loss disability.   


CONCLUSION OF LAW

Resolving the benefit of the doubt in the Veteran's favor, major 
depressive disorder (MDD) is proximately due to, or is the result 
of his service-connected bilateral hearing loss disability.  38 
U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.310 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000

The Board has given consideration to the provisions of the 
Veterans Claims Assistance Act of 2000 (VCAA).  The VCAA includes 
an enhanced duty on the part of VA to notify a claimant as to the 
information and evidence necessary to substantiate a claim for VA 
benefits.  The VCAA also redefines the obligations of VA with 
respect to its statutory duty to assist claimants in the 
development of their claims.  

A VCAA notice letter was sent to the Veteran regarding his 
service-connection claim in May 2009.  This letter appears to be 
adequate.  The Board however need not discuss in detail the 
sufficiency of the VCAA notice letter in light of the fact that 
the Board is granting the claim.  Any potential error on the part 
of VA in complying with the provisions of the VCAA has 
essentially been rendered moot by the Board's grant of the 
benefit sought on appeal.

The Board also notes the Veteran has been provided notice 
regarding degree of disability and effective date as required by 
the decision of the United States Court of Appeals for Veterans 
Claims (the Court) in Dingess v. Nicholson, 19 Vet. App. 473 
(2006) in the above-referenced VCAA letter.  As discussed in 
detail below, the Board is granting the Veteran's claim.  It is 
not the Board's responsibility to assign a disability rating or 
an effective date in the first instance.  The Board is confident 
that if required, the Veteran will be afforded any additional 
appropriate notice needed under Dingess.  

The Board additionally observes that all appropriate due process 
concerns have been satisfied.  See 38 C.F.R. § 3.103 (2010).  
Accordingly, the Board will proceed to a decision.

Relevant law and regulations

In general, service connection may be granted for disability or 
injury incurred in or aggravated by active military service.  38 
U.S.C.A. §§  1110, 1131 (West 2002);   38 C.F.R. § 3.303.  
Notwithstanding the above, service connection may be granted for 
disability shown after service, when all of the evidence, 
including that pertinent to service, shows that it was incurred 
or aggravated in service.  38 C.F.R. § 3.303(d) (2010).

Service connection may also be granted for a disability that is 
proximately due to, the result of, or aggravated by a service-
connected disability.  38 C.F.R. § 3.310(a) (2010); see also 
Harder v. Brown, 5 Vet. App. 183, 187 (1993).  

In order to establish service connection for a claimed disability 
on a secondary basis, there must be (1) evidence of a current 
disability; (2) a service-connected disability; and (3) evidence 
of a nexus between the service-connected disease or injury and 
the current disability.  See Wallin v. West, 11 Vet. App. 509, 
512 (1998).  
In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the United 
States Court of Appeals for Veterans Claims (the Court) stated 
that "a veteran need only demonstrate that there is an 
'approximate balance of positive and negative evidence' in order 
to prevail."  To deny a claim on its merits, the preponderance 
of the evidence must be against the claim.  See Alemany v. Brown, 
9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Analysis

As noted above, the Veteran contends that he has depression that 
is causally related to his service-connected bilateral hearing 
loss disability.  

Concerning Wallin element (1), current disability, recent VA 
treatment records clearly document a current diagnosis of MDD 
[major depressive disorder] by two different VA physicians.  See 
the June 6, 2009 VA Psychology Consult Report from Dr. A.L.K.; 
see also the February 12, 2010 letter from Dr. T.J. [referencing 
his June 10, 2009 diagnosis of "MDD"].  In July 2009 however, 
one VA examiner determined that an Axis I diagnosis could not be 
rendered at that time.  See the July 2009 VA examiner's report, 
page 10.  As the evidence of record regarding current disability 
appears to be in relative equipoise, the Board resolves all doubt 
in favor of the Veteran and finds that current disability, MDD, 
is shown.  Therefore, Wallin element (1) is satisfied.  

Concerning Wallin element (2), it is undisputed that the Veteran 
currently has a service-connected bilateral hearing loss 
disability.  Indeed, he was awarded service-connection for 
bilateral hearing loss in a December 1998 rating decision.  

Concerning crucial Wallin element (3), nexus or relationship, the 
medical evidence of record supports a finding that a positive 
relationship exists between the Veteran's service-connected 
hearing loss disability and his MDD.  Indeed, Dr. A.L.K. 
determined that the Veteran's feelings of hopelessness about the 
present and future were due to his hearing loss.  See the June 6, 
2009 report of Dr. A.L.K.  Similarly, Dr. T.J. specifically 
diagnosed the Veteran with depression "related to severe hearing 
loss."  See the May 21, 2009 report of Dr. T.J.  Significantly, 
in a December 2009 letter to the Veteran, Dr. T.J. indicated that 
after reviewing the Veteran's medical record, he found "evidence 
of depression and unhappiness directly related to your hearing 
loss going back many years."  Dr. T.J. went on to explain to the 
Veteran that "[y]ou exhibit a depressed mood and have a sense of 
loss regarding all you have missed in life due to hearing loss."  
See the December 8, 2009 letter from Dr. T.J.  

Based on these competent medical opinions, the Board finds that a 
positive medical nexus is demonstrated between the Veteran's 
hearing loss disability and his MDD.  Accordingly, Wallin element 
(3), and thus all elements, have been met.  The benefit sought on 
appeal is granted.


ORDER

Service connection for a major depressive disorder (MDD) is 
granted.


REMAND

After having carefully considered the matter, and for reasons 
expressed immediately below, the Board believes that the 
Veteran's increased rating claim for his bilateral hearing loss 
disability must be remanded for further evidentiary development.  

As noted above, the RO reduced the Veteran's disability rating 
from 50 percent to 30 percent based upon the findings of a June 
19, 2010 private examiner's report.          See the September 
2010 RO rating decision.  Before this reduction took place [but 
subsequent to the June 19, 2010 private examination], the Veteran 
underwent an audiological examination at the VA on June 30, 2010.  
At that examination, it was specifically noted that the Veteran's 
"[p]ure tone thresholds are slightly poorer than last test."  
Unfortunately, the test administered on that date was inadequate 
for rating purposes because it did not include Maryland CNC 
speech recognition testing.  
The Court has held that where a veteran claims that a disability 
is worse than when originally rated, and the available evidence 
is too old to adequately evaluate the current state of the 
condition, the VA must provide a new examination.  See Olsen v. 
Principi, 3 Vet. App. 480, 482 (1992), citing Proscelle v. 
Derwinski, 2 Vet. App. 629, 632 (1992).  In this case, the 
Veteran has in fact asserted that his hearing has worsened since 
his last examination, and the medical evidence of record suggests 
his thresholds are "slightly poorer" than what was reflected on 
exams prior.  

In addition, the Board notes that once VA undertakes the effort 
to provide an examination when developing a service-connection 
claim, even if not statutorily obligated to do so, he must 
provide an adequate one.  Barr v. Nicholson, 21 Vet. App. 303, 
311 (2007).

Therefore the Board believes that a medical examination assessing 
the current severity of the Veteran's bilateral hearing loss 
disability is necessary to adequately decide this claim.

Accordingly, the case is REMANDED to the RO for the following 
action:

1.	 The RO should contact the Veteran and 
request 
that he identify any additional medical 
treatment he has received for his 
bilateral hearing loss disability.  VBA 
should take appropriate steps to secure 
copies of any such treatment reports 
identified by the Veteran which are not 
already in the record on appeal.  Efforts 
to obtain these records should be 
memorialized in the Veteran's VA claims 
folder.  

2.  The RO should then schedule the 
Veteran for a VA examination to determine 
the current severity of his bilateral 
hearing loss disability and the functional 
effects caused by that loss, if any.   
Puretone threshold testing, the Maryland 
CNC speech audiometric test, and any other 
tests or studies deemed necessary by the 
examiner should be performed.  The 
examiner is specifically requested to 
fully describe the functional effects 
caused by the Veteran's hearing 
disability.  The claims file must be made 
available to the examiner.   
	
3.  After undertaking any other 
development it deems necessary, the VBA 
should readjudicate the Veteran's 
increased rating claim.  If the claim is 
denied, in whole or in part, the RO should 
provide the Veteran and his attorney with 
a supplemental statement of the case 
(SSOC) and allow an appropriate period of 
time for response.  Thereafter, the claims 
folder should be returned to the Board for 
further appellate review, if otherwise in 
order.

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).



______________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


